Citation Nr: 0844702	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spinal 
stenosis (back disorder).

2.  Entitlement to service connection for cervical 
spondylosis (neck disorder).

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for a right hand 
fracture.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been received to 
reopen the veteran's previously denied claim of service 
connection for a fungal infection of the ears.  




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied service connection for the 
service connection claims listed above and declined to reopen 
the veteran's previously denied claim of service connection 
for a fungal infection of the ears.  The veteran, who had 
active service from January 1945 to April 1946, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision. 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
one of the matters appropriately before the Board is whether 
new and material evidence has been presented to reopen the 
previously denied claim of service connection for a fungal 
infection of the ears.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  A back disorder was not manifested during service, nor 
was arthritis manifested within one year of service 
separation, and a currently diagnosed back disorder is not 
shown to be causally or etiologically related to service.  

2.  A neck disorder was not manifested during service, nor 
was arthritis manifested within one year of service 
separation, and a currently diagnosed neck disorder is not 
shown to be causally or etiologically related to service.  

3.  A bilateral leg disorder was not manifested during 
service and a currently diagnosed bilateral leg disorder is 
not shown to be causally or etiologically related to service.  

4.  The veteran is not currently diagnosed as having a right 
hand disorder, nor was a right hand fracture shown by the 
medical evidence of record.

5.  Bilateral hearing loss was not manifested during service, 
or within one year of service separation, and the currently 
diagnosed hearing loss is not shown to be causally or 
etiologically related to service.

6.  Tinnitus is not shown to be causally or etiologically 
related to service.

7.  An unappealed rating decision dated in June 1946 denied 
entitlement to service connection for a fungal infection of 
the ears.  

8.  The evidence submitted since the June 1946 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, nor does it raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated during 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  A neck disorder was not incurred in or aggravated during 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

3.  A bilateral leg disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

4.  A right hand fracture was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

5.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

6.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

7.  The June 1946 rating decision denying service connection 
for a fungal infection of the ears is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

8.  The evidence obtained since the June 1946 rating decision 
is not new and material, and the claim for service connection 
for a fungal infection of the ears is not reopened.  U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2004 and March 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   

With respect to obtaining new and material evidence, the 
Board finds that the July 2004 letter also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim service connection for a fungal infection of the ears.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for back, neck, leg, and hand disorders.  In this 
regard, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c) (4).  

However, the VA is not required to afford the veteran for an 
examination for his claimed back, neck, leg, and hand 
disorders because the evidence does not meet the criteria set 
forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is no 
credible evidence of an event, injury, or disease in service 
upon which the claimed disorders may be based.  As such, the 
Board will not return this case for a medical examination.  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.  

Service Connection

The veteran seeks service connection for back disorder, neck 
disorder, bilateral leg disorder, right hand fracture, 
bilateral hearing loss, and tinnitus.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).In addition, 
arthritis and sensorineural hearing loss are deemed to be 
chronic diseases under 38 C.F.R. § 3.309(a) and, as such, 
service connection may be granted if the evidence shows that 
the diseases manifest to a degree of ten percent or more 
within one year from the date of separation from service.  38 
C.F.R. § 3.307.  

It is important to note that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Back, Neck and Bilateral Leg Disorders

The veteran contends that while in service, he injured his 
back and this subsequently caused his neck and leg disorders.  
He maintains that while serving in Japan, he was required to 
carry a nearly 100 pound pack uphill for 2 miles on his 120-
130 pound frame.  He advised that he has experienced back 
pain ever since service. 

There is no doubt that the veteran currently has a back 
disorder, especially considering the multiple back surgeries 
he underwent, including those in 1972, 1991 and 2003.  He is 
currently diagnosed as having chronic low back pain.  During 
his most recent back surgery, he was noted to have 
significant lumbar spinal stenosis with a herniated nucleus 
pulposus.  Thus, the issue that remains before the Board is 
whether any currently diagnosed back, neck, or bilateral leg 
disorder is related to the veteran's service.  

The veteran's service medical records (SMRs) are devoid of 
any complaints of or treatment for a back, neck or leg 
complaints or injury.  There is also no evidence that the 
veteran was diagnosed as having arthritis of the back, neck 
or legs within one year of service discharge.  

Following service, in an August 2001 treatment record, the 
veteran was noted to have undergone back surgeries in 1972 
and 1991.  There is no earlier clinical evidence of record 
regarding any back disorder.  The medical evidence of record 
also reflects treatment for, and diagnoses of, cervical 
spondylosis and radiculopathy of the lower extremities.  In 
addition to the surgeries in the low back area, the veteran 
underwent neck surgery in 2002 for his cervical spondylosis.  
The record, however, does not include a medical opinion of 
record linking any of these disorders to service.  

Given the evidence as outlined above, the Board finds that 
the criteria for entitlement to service connection for a 
back, neck and leg disorders have not been met.  There is no 
evidence of in-service treatment for a back-related injury, 
nor is there evidence of in-service complaints of neck or leg 
problems.  The Board appreciates the veteran's assertions 
that his current back disorder is related to carrying a heavy 
pack uphill for 2 miles.  The veteran is competent, as a 
layman, to report that as to which he has personal knowledge, 
for example, experiencing pain in his back since service.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of the claimed disability, as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom; Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Further, there is no medical opinion of record 
linking any of these current disorders to service.  Absent a 
competent clinical opinion linking the veteran's current 
disorders to service, service connection for back, neck and 
leg disorders must be denied on a direct basis.  Service 
connection is also denied on a presumptive basis as arthritis 
of the back and neck was not shown within one year of service 
discharge.  

Consistent with the veteran's assertions, his bilateral lower 
extremity radiculopathy was found to be secondary to his back 
disorder.  He has also asserted that his neck disorder was 
secondary to his back disorder, but this is not confirmed by 
the medical evidence of record.  Nonetheless, as his back 
disorder is not service connected, his neck and bilateral leg 
disorders cannot be secondarily service connected.  

Right Hand Disorder

The veteran contends that he broke his right hand during 
service.  He maintains that when riding in a truck in China, 
his hands were cold and placed them underneath him.  When the 
truck went over a bump, his right hand was crushed and this 
caused it to break.  He related that he did not seek medical 
treatment for his broken hand, but had tried to splint and 
bandage it.  

Consistent with the veteran's contentions, his SMRs are 
devoid of any reference to complaints of, or treatment for, a 
fractured right hand.  Further, post-service treatment 
records are also devoid of any reference to a right hand 
fracture.  The veteran was treated, however, for carpal 
tunnel syndrome in both wrists, but he has not alleged that 
this was related to service.  In a December 1998 private 
treatment record, however, the veteran sought treatment 
complaining of pain in the right metacarpal joint on the 2nd 
digit of his right hand.  The physician indicated that this 
pain may have involved the tendon.  No diagnosis was made.  
In May 1999, the veteran sought treatment for severe 
tendonitis and arthritis in the fourth digit of the right 
hand.  Despite these treatments, there is no current 
diagnosis of a right hand disorder, nor is there evidence 
that the veteran injured his right hand in service.  

Given the evidence as outlined above, the Board finds that 
although the veteran had been treated for complaints of pain 
in the right hand in 1998 and 1999, there is no current 
diagnosis of a right hand disorder, nor is there evidence of 
an in-service fracture of the right hand.  Absent a disease 
or injury incurred during service or as a consequence of a 
service-connected disability, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  Therefore, because there 
is no evidence of a current right hand disorder related to 
the veteran's service, service connection must be denied.

Bilateral Hearing Loss and Tinnitus

The veteran contends that his bilateral hearing loss and 
tinnitus are attributable to in-service noise exposure or are 
secondarily related to the fungal infection of the ears that 
he alleged he experienced while in service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

The veteran's SMRs are devoid of complaints of, or treatment 
for, hearing loss or tinnitus.  The veteran's enlistment 
medical examination revealed 15/15 whispered voice testing.  
There is no other audiological testing found in the veteran's 
SMRs.  

In a September 2003 treatment record, the veteran was noted 
to have bilateral neurosensory hearing loss.  There were no 
audiological testing results noted, nor was there an opinion 
given as to its onset or etiology.  

In September 2004, the veteran underwent a VA audiological 
examination.  The audiologist reviewed the veteran's claims 
file and indicated that other than the whispered voice tests 
included in the veteran's SMRs, there was no other 
audiological data contained in his file.  He reported hearing 
loss, occasional tinnitus and aural symptoms.  The veteran 
advised that he thought these conditions were related to his 
in-service treatment for a fungal infection of the ears.  The 
audiologist indicated that a fungal infection does not 
generally cause permanent hearing loss.  The veteran advised 
that his right ear always felt plugged up and during the 
winter it would become sore and infected.  He further 
reported occasional ringing and roaring in the ears.  He 
stated that this was of a moderate severity and occurred once 
per month, or for two to three days once per month.  The 
veteran reported that in service he was exposed to noise from 
diesel engines, gunfire, and artillery.  Following service, 
he was employed as a carpenter and carpenter supervisor, 
during which use of hearing protection was strictly enforced.  
He reported recreational noise exposure in the form of 
hunting, chain saws and power tools with the occasional use 
of hearing protection.  

Upon audiological evaluation, the veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
55
70
70
LEFT
30
30
55
70
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
otoscopic examination revealed clear canals and intact 
tympanic membranes, but his right tympanic membrane appeared 
cloudy.  The veteran was diagnosed as having mild to 
moderately severe sensorineural hearing loss in both ears.  
His speech recognition scores were noted to be excellent.  
There were no current signs of ear disease found.  

Ultimately, the audiologist indicated that the veteran's rare 
ringing in his ears was "more consistent with normal ear 
functioning (routine fluctuations in middle ear pressure) 
than the more persistent type of tinnitus that occurs as a 
result of damage from noise exposure."  Thus, the 
audiologist opined that the veteran's tinnitus was less 
likely than not due to military noise exposure.  As for the 
veteran's hearing loss, the audiologist was unable to 
indicate whether some degree of the veteran's hearing loss 
began during military service without resort to speculation.  
She indicted that she was unable to offer her opinion as 
there was no military or post-military audiological data and 
could not determine the impact of his of his post-military 
noise exposure and age on his current hearing disability.  
The audiologist did opine, however, that his current symptoms 
were not related in anyway to his alleged in-service fungal 
infection.  

Based on this record, the Board finds that the medical 
evidence is against the veteran's claims for service 
connection for hearing loss and tinnitus.  Simply put, there 
is no medical evidence or opinion that in any way relates 
either disorder to service, and the only medical opinion of 
record that addresses the etiology of the disorders, that 
rendered following the September 2004 VA examination, is not 
favorable to the veteran's claims for service connection.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's hearing loss and tinnitus had 
its origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
In the absence of a present disability that is related to 
service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his hearing loss and 
tinnitus and service by way of correspondence from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between his hearing loss and 
tinnitus and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that his current 
hearing loss and tinnitus are related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for hearing loss and tinnitus is not established.  

New and Material Evidence

In June 1946, the RO denied service connection for a fungal 
infection of the ears finding no evidence of a current 
disability related to the ears, nor was there evidence that 
he was treated for a fungal infection of the ears while in 
service.  The veteran was notified of that decision and of 
his appellate rights, but did not appeal that decision, and 
as such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In February 2004, the veteran requested that his claim of 
service connection for a fungal infection of the ears be 
reopened.  Generally, where prior RO decisions have become 
final, they may only be reopened through the receipt of new 
and material evidence.  38 U.S.C.A. § 5108.  Where new and 
material evidence is presented or secured with respect to 
claims which have been disallowed, the Secretary shall reopen 
the claims and review the former dispositions of the claims.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence 
means existing evidence that by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  The credibility of new evidence is to be presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the June 1946 decision, the evidence of record 
included the veteran's SMRs.  Although the veteran advised 
that he received treatment in October 1945 for a fungal 
infection of the ears, there was no record of it associated 
with the claims file.

Since the June 1946 decision, the evidence of record includes 
VA and private treatment records.  These records, however, do 
not reflect treatment for a fungal infection of the ears or 
residuals of any fungal infection of the ears the veteran may 
have had during service.  

In a September 2003 private treatment record, the veteran was 
noted to have fullness in the right ear with intermittent ear 
discomfort and drainage down the back of his throat.  The 
impression was that he had a thin coating of wax and squamous 
debris on the right tympanic membrane.  In September 2004, 
the veteran underwent a VA audiological examination as 
delineated in the section above.  Of note, the audiologist 
found no current signs of any ear disease.  In a November 
2005 VA treatment record, the veteran was noted to have right 
otitis media.  There was no indication that this was a 
chronic condition, nor was this noted to be related to the 
alleged in-service treatment for a fungal infection of the 
ears.  As noted in a December 2006 treatment record, the 
veteran complained of his right ear bothering him.  He also 
complained of dizziness and weakness.  No diagnosis was made.  

At his October 2008 hearing, the veteran testified that he 
received treatment for fungus in his ear in October 1945.  
The veteran reported that right after service discharge, he 
sought treatment for his ear problems.  He was given drops 
for the pain, but was told that it would not heal.  He 
testified that his treating physicians have since passed and 
he is unable to secure the associated records.  

After careful review of the evidence submitted since the June 
1946 decision, the Board finds that this evidence is new, as 
it was not before agency decision makers at the time of the 
prior decision.  The evidence, however, is not material as it 
does not speak to an unestablished fact necessary to 
substantiate the claim-namely, there is no evidence of a 
current disorder associated with the claimed fungal infection 
of the ear.  Although the veteran was treated for right ear 
problems in 2005 and 2006, there is no evidence that this was 
a chronic condition, nor was there an opinion relating these 
complaints to a disease or injury in service.  Thus, the 
veteran's claim of entitlement to service connection for 
fungal infection of the ears is not reopened and remains 
denied.  


ORDER

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.

Service connection for a bilateral leg disorder is denied.

Service connection for a right hand fracture is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  

New and material evidence having not been submitted, the 
claim of entitlement to service connection for fungal 
infection of the ears is not reopened and remains denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


